

115 HRES 1117 IH: Expressing the sense of the House of Representatives that United States assistance to Iraqi Christians, Yazidis, and other minority communities victimized by ISIS genocide must be combined with a clear plan for local security to facilitate the repatriation of these groups to their ancestral homelands.
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1117IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. Fortenberry submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that United States assistance to Iraqi
			 Christians, Yazidis, and other minority communities victimized by ISIS
			 genocide must be combined with a clear plan for local security to
			 facilitate the repatriation of these groups to their ancestral homelands.
	
 Whereas the Nineveh Plain and the wider region have been the ancestral homeland of Assyrian Chaldean Syriac Christians, Yazidis, Shabak, and others, where they lived for centuries until the Islamic State of Iraq and Syria (ISIS) overran and occupied much of the region in 2014;
 Whereas Christians in Iraq once numbered over 1.5 million in 2003 and have dwindled to less than 200,000 today;
 Whereas the United States President, Vice President, Congress, and Secretary of State have recognized that ISIS has committed genocide, war crimes, crimes against humanity, and other crimes against Christians, Yazidis, and other religious and ethnic minorities;
 Whereas these atrocities were undertaken with the specific intent to bring about the eradication and displacement of Christians, Yazidis, and other communities and the destruction of their cultural heritage in violation of the United Nations Convention on the Prevention and Punishment of the Crime of Genocide;
 Whereas it is consistent with the commitments of the Republic of Iraq, the Kurdish Regional Government, the United States, and the international community to guarantee the restoration of fundamental human rights, including property rights, to genocide victims, and to see that ethnic and religious pluralism survives in Iraq;
 Whereas the Vice President announced the Genocide Recovery and Persecution Response Program in which the State Department and the U.S. Agency for International Development will closely partner with local faith and community leaders to rapidly deliver aid to persecuted communities, beginning with Iraq. Crucially, this support will flow directly to individuals and households most in need of help;
 Whereas facilitating the success of these communities and ensuring that they can flourish require an appropriate local security plan: Now, therefore, be it
	
 That the House of Representatives expresses that— (1)it should be a policy priority of the United States to support the secure return of displaced indigenous people of the Nineveh Plain and Sinjar to their ancestral homeland, working with international partners, the Government of Iraq, and the Kurdistan Regional Government;
 (2)the United States Department of Defense, the National Security Council, the Department of State, and other relevant Government entities should swiftly develop a coordinated and implementable plan for a stabilization and security mission, in cooperation with the Government of Iraq and the Kurdish Regional Government, to train indigenous police units and regularized military structures that include Christian and Yazidi local security forces with an emphasis on the Nineveh Plain and Sinjar;
 (3)the United States should develop this plan in coordination with international partners; and (4)the Secretary of State, or the Secretary’s designee, should actively participate in the development of this strategy.
			